Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of [US10212457 and US10743035] has been reviewed and is accepted. The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: In view of the terminal disclaimer filed on 2/7/2022, all prior rejections/objections are withdrawn and claims 2-21 are allowed.

Regarding independent claims 2, 13 and 18 none of the cited arts in combination disclose or suggests at least the “ identifying a location of high curvature in accordance with a determination that a change of direction of the tangent vectors associated with the location of high curvature exceed a first predefined threshold; and positioning two first segments proximal to the location of high curvature for connecting the location of high curvature to the two first segmentation points on the contour”, therefore claims 2, 13 and 18 are allowed. Dependent claims 3-12, 14-17 and 19-21 depends directly or indirectly on claims 2, 13 and 18, therefore they are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669